Non-Responsive Amendment after Examiner Action
Newly submitted Claims 1-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
(a) The amendment made to at least the independent claims has effectively changed the claims into a separate invention from the original invention described in the original claims that have already received an Office action on their merits.
(b) Had any of the original independent claims been worded in the same manner as the current independent claims, there would have been an Election/Restriction requirement to choose one of the two inventions prior to the Office issuing an action on the claims' merits.
(c) The original independent claims were drawn to two separate vehicles communicating via two separate communication devices, one within each of the two vehicles, via a first communication path over a first medium, wherein the first communication device initially shares a security credential with the second communication device over the first communication path that then enables them to form a secure second communication path over a second medium; however, the independent claims now each bring in a requirement for an off-board wayside device, and this wayside device (rather than the first vehicle's communication device) is what now provides the security credential via the first communication path (and further, current independent Claim 1 also eliminated the requirement for the second vehicle and the second communication device altogether).
Accordingly, new Claims 1-20 are drawn to an invention different than the one previously claimed, since the off-board wayside device was not part of the original invention and the first vehicle rather than the off-board wayside device is what provided the security credential in the original invention.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 1-20 would normally be considered withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
However, since this aforementioned withdrawal would completely eliminate the need to examine any claims at all, instead of all claims being withdrawn, the amendment filed on 11 Jan 21 is merely being 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663